              Case 1:20-cr-00342-GBD Document 80 Filed 08/25/21 Page 1 of 4


                                                     U.S. Department of Justice
   •        \\usa.doj.gov\cloud\NYS\StAndrews\Shared\SummerInterns2020\1. Application &
                                                     United States Attorney
            Selection Process\2L Applications\SDNY\Virginia\Gorman,  Lindsay
                                                     Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        August 25, 2021

BY ECF
The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

            Re:      United States v. Calvin Blair, 20 Cr. 342 (GBD)

Dear Judge Daniels:

       The Government respectfully submits this letter in advance of the sentencing of the
defendant, Calvin Blair. For the reasons explained below, the Government submits that a sentence
within the stipulated guidelines range of 141 to 155 months’ imprisonment (the “Stipulated
Guidelines Range”) would be sufficient, but not greater than necessary, to serve the legitimate
purposes of sentencing.

       I.         Offense Conduct and Procedural Background

       On March 7, 2020, Calvin Blair committed a gunpoint robbery at a restaurant in the Bronx,
New York (the “Restaurant”). During the robbery, Calvin Blair jumped over the counter in the
Restaurant, pointed a silver firearm at several employees, and demanded money. (PSR ¶ 28.)
While inside the Restaurant, Calvin Blair discharged a shot, which hit a wall in the Restaurant.
(PSR ¶ 28.) Calvin Blair stole approximately $776 before leaving the Restaurant. (PSR ¶ 28.)

        On April 13, 2020, Calvin Blair and his co-defendant John Blair entered a cellphone store
in the Bronx, New York (the “Cellphone Store”) and committed an armed robbery. (PSR ¶¶ 13-
26.) Specifically, after the defendants entered the Cellphone Store, Calvin Blair displayed a silver
firearm, and both Calvin Blair and John Blair forced the two Cellphone Store employees to the
back of the Cellphone Store and demanded money. (PSR ¶ 14.) While in the back of the Cellphone
Store with the employees, John Blair and Calvin Blair took turns holding the firearm, and removing
items from the safe in the back of the Cellphone Store. (PSR ¶ 15.) During this process, the
defendants stole several cellphones, an Apple watch, headphones, and other cellphone-related
items, totaling approximately $17,291.57. (PSR ¶¶ 15-16.) The defendants also stole
approximately $851 in cash. (PSR ¶ 16.) Before exiting the Cellphone Store, the defendants
sprayed the two employees with pepper spray. (PSR ¶ 15.)
           Case 1:20-cr-00342-GBD Document 80 Filed 08/25/21 Page 2 of 4

                                                                                             Page 2


        Shortly after leaving the store, John Blair and Calvin Blair entered an Uber cab, but they
they attempted to flee the cab when police arrived. (PSR ¶¶ 17-18.) Police apprehended John
Blair as he was attempting to flee on foot. (PSR ¶ 19.) Police also collected a backpack, which
contained items taken from the Cellphone Store, and a loaded silver revolver that John Blair had
discarded while running. (PSR ¶¶ 19, 21.) An NYPD lab report revealed that the bullet that was
discharged in the Restaurant came from the same firearm that John Blair discarded after the
Cellphone Store robbery. (PSR ¶ 31.)

       After the arrest, law enforcement officers seized and searched John Blair’s cellphone,
which revealed a conversation between John Blair and Calvin Blair in which they discussed the
planning of the robbery of the Cellphone Store. (PSR ¶ 25.) The cellphone also contained a
conversation from March 6, 2020, in which Calvin Blair asked John Blair for the “pole,” which is
believed to refer to a firearm. (PSR ¶ 30.)

       Calvin Blair was eventually arrested by federal authorities on June 29, 2020. (PSR ¶ 33.)

        On March 31, 2021, Calvin Blair pled guilty, pursuant to a plea agreement to Counts Two,
Three, and Four of the Indictment, which charged him with two counts of Hobbs Act robbery, in
violation of Title 18, United States Code, Sections 1951 and 2, and brandishing a firearm during
an relation to a crime of violence, in violation of Title 18, United States Code, Sections
924(c)(1)(A)(ii) and 2. Under the plea agreement, the total offense level, after accounting for
acceptance of responsibility on Count Three, is 23. The defendant has five criminal history points,
which places him in Criminal History Category III. In addition, Count Four carries a mandatory
sentence of seven years. Accordingly, the Stipulated Guidelines Range is 141 to 155 months’
imprisonment. Pursuant to the plea agreement, the defendant agreed to forfeiture in the amount of
$18,918.57 and restitution in the amount of $18,918.57, minus the value at the time of sentencing
of specific property seized in this case.

     II.    Discussion

       A.      Applicable Law

        The Guidelines still provide important guidance to the Court following United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Indeed,
although Booker held that the Guidelines are no longer mandatory, it also held that they remain in
place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a district court should begin
all sentencing proceedings by correctly calculating the applicable Guidelines range,” which
“should be the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49
(2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
         Case 1:20-cr-00342-GBD Document 80 Filed 08/25/21 Page 3 of 4

                                                                                           Page 3


sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(l)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant;
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       B.      The Court Should Impose a Sentence Within the Stipulated Guidelines Range

        While the Government does not dispute the difficult family circumstances that Calvin Blair
faced during his childhood, as outlined in his sentencing submission, the Government believes a
sentence within the Stipulated Guidelines Range would appropriately take into account the factors
set forth in 18 U.S.C. § 3553(a).

         First, a sentence within the Stipulated Guidelines Range is necessary to reflect the
seriousness of the defendant’s conduct, promote respect for the law, and to provide just punishment
for the offense. Calvin Blair committed two brazen armed robberies, involving civilians, in the
span of two months in 2020. During the first robbery, Calvin Blair discharged a firearm in the
middle of a restaurant. While thankfully no one was physically injured from the bullet or other
conduct from Calvin Blair during that robbery, the employees of the Restaurant likely feared for
their lives. During the second robbery, Calvin Blair and his co-defendant took turns holding a
loaded firearm at store employees while removing numerous items and cash from the Cellphone
Store safe. While neither Calvin Blair nor John Blair discharged the firearm during that robbery,
the employees undoubtedly also feared for their lives during the robbery. Moreover, before
leaving the store, both Calvin Blair and John Blair sprayed pepper spray in the faces of the
Cellphone Store employees, likely in attempt to prevent them from being able to later identify
them as the robbers.

        Second, a sentence within the Stipulated Guidelines Range is necessary to afford adequate
deterrence to Calvin Blair and to protect the public from further crimes from Calvin Blair. As
detailed in the PSR, this is not Calvin Blair’s first violent offense. Indeed, in 2013, Calvin Blair
was convicted in Bronx County Supreme Court of attempted murder after shooting a victim
multiple times. (PSR ¶ 72.) For that crime, the Calvin Blair was sentenced to five years’
imprisonment. Despite that prior significant and serious charge, the defendant was not deterred
from committing the instant robberies. (PSR ¶ 72.) Indeed, at the time of the instant offense,
Calvin Blair was still on parole from that prior crime. (PSR ¶ 74.) Accordingly, a sentence with
the Stipulated Guidelines Range is necessary to prevent Calvin Blair from committing further
crimes.
               Case 1:20-cr-00342-GBD Document 80 Filed 08/25/21 Page 4 of 4

                                                                                          Page 4


        Third, a sentence within the Stipulated Guidelines range would also avoid the need for
unwarranted sentencing disparities between Calvin Blair and his co-defendant John Blair. As the
Court is aware, John Blair pled guilty to one count of Hobbs Act robbery and one count of
possessing a firearm in furtherance of a crime of violence, which carried a mandatory minimum
sentence of 60 months. Because John Blair had no prior criminal history points, he was in criminal
history category I and faced a Stipulated Guidelines Range of 84 to 90 months. At sentencing, the
Court sentenced John Blair to 60 months’ imprisonment. In his sentencing submission, Calvin
Blair argues that John’s and Calvin’s culpability is “similar.” (Def. Letter at 24.) The Government
disagrees with this assessment for two reasons. First, Calvin, unlike John, actually entered the
Restaurant where the first robbery was committed, and, during that robbery, discharged a firearm,
which could have killed someone. Second, at the time of the instant offense, Calvin, unlike John,
had served a five-year sentence for a prior serious conviction, and he was on parole for that prior
conviction. Unfortunately, that prior five-year term of imprisonment did not deter Calvin from
committing the instant serious crimes, and accordingly a longer term of imprisonment, within the
Stipulated Guidelines range, is warranted here.

      III.      Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Stipulated Guidelines Range of 141 to 155 months’ imprisonment.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                             by: /s/ Rebecca T. Dell
                                                Rebecca T. Dell
                                                Assistant United States Attorney
                                                (212) 637-2198

cc:          Stephanie Carvlin, Esq. (ECF)
